NON-RESPONSIVE RCE AMENDMENT 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 1/31/2022. The submission, however, is not fully responsive to the prior Office action because the amendment canceled all claims drawn to the elected invention and presenting only claims drawn to a nonelected invention. See below Election/Restrictions section for more detailed discussion. 

Election/Restrictions
Applicant’s Express Election
In the ELECTION/RESTRICTION REQUIREMENT mailed on 10/7/2020, applicant was required to elect a single invention to which the claims must be restricted. The Groups of invention were as follows: 
Group I, claims 1-4, drawn to a composition.
Group II, claim 5, drawn to a feedstuff additive. 
Group III, claim 6, drawn to a method of making a composition.
Group IV, claim 7, drawn to a method of increasing endogenous organic acids in an animal.
In the Reply filed on 6/18/2020, Applicant elected examination on Group I, claims 1-4. 
Since the 6/18/2020 election, Applicant has amended the elected claims and received a plurality of actions on the merits on the elected and amended claims. After the 6/18/2020 election, the office mailed a first action on the merits (3/22/2021), Applicant filed claim amendments and remarks (6/22/2021), the office mailed a final rejection (7/26/2021), Applicant filed an RCE (10/26/2021), and the office mailed a final rejection (11/3/2021). 
Shift of Invention
Applicants cannot applicant cannot switch inventions in an RCE. If an RCE is filed with an amendment canceling all claims drawn to the elected invention and presenting only claims drawn to a nonelected invention, the RCE should be treated as a proper RCE but the amendment should not be entered. MPEP 706.07(h) VI.
Original claim 1 (Group I) recited a composition comprising (a) 5 wt % to 50 wt % of butyric acid, butyrate or another derivative of butyric acid, and (b) 50 wt% to 95 wt% of benzoic acid or benzoate.
Original claim 5 (Group II) recited a feedstuff additive comprising 0.1 wt% to 0.5 wt% of the composition of claim 1. 
In the reply filed on 1/31/2022, Applicant changed the claim 1 composition to a composition comprising 0.1-0.3 wt% of a butyrate/benzoate composition and a basal diet, wherein the butyrate/benzoate composition comprises: (a) 5 to 50 parts by weight of butyric acid or butyrate; and (b) 50 to 95 parts by weight of benzoic acid or benzoate.
Presently amended claim 1 is in originally presented and non-elected Group II. 
Originally presented and expressly elected Group I (claims 1-4) lack Unity of Invention with presently presented claim 1 because groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2. They lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising (a) 5 wt % to 50 wt % of butyric acid or butyrate and (b) 50 wt% to 95 wt% of benzoic acid or benzoate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Foret et al., US 2010/0234460 A1 and/or Pablo Perez, US 2016/0128358 A1.

Foret discloses a composition (p. 8-9, para 0065, Table) comprising 5 to 50 pbw (p. 8, para 0065, Table; “A germicide agent” row; Lower Range column: 0.1 wt.%; Upper Range column: 90 wt.%) of butyric acid, butyrate, or another derivative of butyric acid (p. 8, para 0065, Table; “A germicide agent” row disclosing butyric acid); and 50 to 95 pbw (p. 8, para 0065, Table; “pH adjusting agent” row; Lower Range column: 0 wt.%; Upper Range column: 70 wt.%) of benzoic acid or benzoate (p. 9, para 0065, Table; “pH adjusting agent” row disclosing benzoic acid). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
With respect to the selection of butyric acid and benzoic acid: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In the present case, Foret discloses a composition includes “A germicide agent” that may be butyric acid and a “pH adjusting agent” that may be benzoic acid. Therefore, the selection of “A germicide agent” that is butyric acid and a “pH adjusting agent” that is benzoic acid does not patentably distinguish the claimed invention from the prior art.
Pablo Perez discloses a composition comprising salts of acids selected from a group including butyric and benzoic acid (abstract). Pablo Perez discloses the organic acid salt is found in the final product obtained in ranges from 10% to 90% of the composition (final product, para 0011). 
Pablo Perez both recognizes a problem in the art and provides a solution to that problem. Pablo Perez recognizes the health benefit to feeding animals the organic acids (salts of organic acids show a positive effect on the animal health, para 0004). Pablo Perez recognizes a problem in the art with using the organic acids in feed (they still exhibit adverse factors that limit their current use in animal feeding, para 0004). 
Pablo Perez discloses the two salts (i.e., salts of butyric and benzoic acid) may be used to make the disclosed composition (see e.g., abstract, para 0040). Pablo Perez suggests more than one salt may be in the composition. Pablo Perez discloses “at least one organic acid” (para 0033). The phrase “at least one organic acid” implies more than one acid may be added. 
Pablo Perez does not expressly disclose a composition comprising both salts of butyric and benzoic acid. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to make a composition having both salts of butyric and benzoic acid because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. As discussed above, Pablo Perez discloses the two salts (i.e., salts of butyric and benzoic acid) may be used to make the disclosed composition. Pablo Perez discloses there are known benefits to feeding an animal the acids. As such, a composition having both salts of butyric and benzoic acid is prima facie obvious. In other words, one having ordinary skill in the art at the time of invention would have been motivated to make a composition having the salts because the of organic acids show a positive effect on the animal health (para 0004). 
With respect to the concentration of the acids: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art recognizes there are known health benefits to adding the claimed acids. As such, determining the concentrations of the acids in a composition represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the prior art recognizes there are known health benefits to adding the claimed acids. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.
Since amended claim 1 is drawn to a nonelected invention, amended claim 1 constructively cancels claims drawn to the expressly elected and examined invention. 

Conclusion
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 1/31/2022. The submission, however, is not fully responsive to the prior Office action because the amendment canceled all claims drawn to the elected invention and presenting only claims drawn to a nonelected invention. 
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619